Title: From George Washington to Clement Biddle, 22 February 1788
From: Washington, George
To: Biddle, Clement



Dear Sir,
Mount Vernon 22d Feby 1788

If this letter should get to your hand in time, I beg you would send me five bushels of clean and fresh red-clover seed, and the like quantity of Timothy by the Vessel which you say would sail for Alexandria, soon after the Delaware should be freed from Ice.
By a letter which I have just received from Mr Smith of Carlisle dated the 5th Instt I am informed that he had at that time £200 of my money in his possession which he would send to you by the first safe conveyance—out of this please to pay yourself.
I will write more fully to you in a few days. In the meanwhile I am—Dear Sir Yr Most Obedt Servt

Go: Washington

